Citation Nr: 1001590	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-16 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for gastrointestinal 
problems (claimed as chronic diarrhea, abdominal pain, and 
anal fistula), to include as secondary to service-connected 
lichen planus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to 
November 1986.  He served in the National Guard from 
September 1995 to March 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied service connection for 
gastrointestinal problems.

The Veteran requested a Board hearing in his June 2008 VA 
Form 9.  The hearing was scheduled for June 2009, and the 
Veteran was notified.  The Veteran failed to appear for the 
hearing.  To the Board's knowledge, the Veteran has offered 
no explanation as to why he was unable to appear for the 
scheduled hearing, and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the Veteran's hearing request 
had been withdrawn. See 38 C.F.R. § 20.704(d) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his current gastrointestinal 
disorders are due to his service-connected lichen planus.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Veteran has provided research showing a possible 
link between lichen planus and gastrointestinal involvement.  
The Board finds that an examination is needed to determine 
whether any gastrointestinal problems are related to the 
Veteran's service or to his service-connected lichen planus.  

Accordingly, the case is REMANDED for the following action:

1.  The Army National Guard should be 
contacted to make all necessary efforts 
to corroborate the Veteran's dates of 
active and inactive duty training.  All 
documentation received from the Army 
National Guard must be added to the 
claims file.  If dates of training are 
not corroborated, documentation to that 
effect should be included in the claims 
file.

2.  The Veteran should be afforded a VA 
gastrointestinal examination, with an 
appropriate examiner, to determine the 
nature and etiology of any currently 
present gastrointestinal disorder such as 
chronic diarrhea, abdominal pain, anal 
fistula, or diverticulitis.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
gastrointestinal disorders.  For each 
diagnosed disorder, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the disorder: (1) is 
etiologically related to the Veteran's 
period of active service from November 
1983 to November 1986, or to corroborated 
training period in the National Guard, if 
such corroboration has been made, or (2) 
was caused or permanently worsened by his 
service-connected lichen planus.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the claim should be 
readjudicated.  If the determination of 
the claim remains less than fully 
favorable to the Veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


